Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION
This is in response to the communication filed on 05/03/2022. Claims 1, 3-14 and 16-17 were pending in the application. Claims 4 and 17 are cancelled through an examiner’s amendments made in this office action. Claims 1, 3, 5-14 and 16 have been allowed.  
                                                         Response to Arguments
Applicant’s arguments, see page 8 of remarks filed on 05/03/2022, with respect to 35 USC 102(a)(1) type rejections of claims 1-4, 7, 10 and 12-14 have been fully considered and are persuasive.  Previous 35 USC 102(a)(1) type rejections of claims 1-4, 7, 10 and 12-14 have been withdrawn.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Joanna G. Geld (Reg. No. 43,629) on 7/25/2022.  
Claims 1, 4, 11, 14 and 16-17 have  been amended as follows: 
	Claim 1.	(Currently Amended) A memory system, comprising:
a first electronic device comprising a processor and a secure memory, the first electronic device is a system-on-chip;
a second electronic device being external to the first electronic device and comprising a memory, wherein the memory stores a memory image over at least a part of a data set stored on the memory and stores a table being indicative of information or versions, or both, of the parts of the memory image; and
a hash value related to the memory image stored in the secure memory of the first electronic device, wherein the hash value is calculated from the table;
wherein the first electronic device and the second electronic device are coupled such that the processor has at least partial control over the second electronic device; and 
wherein the processor is configured to, when updating the data set and the table stored on the memory of the second electronic device, update the hash value in the secure memory wherein the updated hash value is calculated from the updated table using an incremental hashing operation so that only those parts of the table are processed that have changed, 
wherein the memory image is divided into a plurality of pages, and the processor is further configured to:
calculate a first hash value from a first table, the first table indicating a version number for each page of the memory image;
store the first hash value in the secure memory;
update the content of at least one page of the memory image;
increase the version number of said page in the first table, thereby providing a second table corresponding to an updated version of the first table; 
calculate a second hash value from the second table using the incremental hashing operation; and
update the first hash value to the second hash value.   
	Claim 4.	(Cancel) 
	Claim 11.	(Currently Amended) The memory system according to claim 1, 
wherein 

Claim 14.	(Currently Amended) A method of operating a memory system having a first electronic device, the first electronic device being a system-on-chip, a second electronic device being external to the first electronic device, the second electronic device comprising a memory, wherein the memory stores a memory image over at least a part of a data set stored on the memory and stores a table being indicative for information or versions, or both, of the parts of the memory image, and a hash value related to the memory image, calculated from the table, and stored in a secure memory of the first electronic device, the method comprising:
coupling the first electronic device and the second electronic device such that the first electronic device has at least partial control over the second electronic device; 
updating the data set and the table stored on the memory of the second electronic device; and
updating the hash value related to the memory image, calculated from the updated table, using an incremental hashing operation so that only those parts of the table are processed that have changed,
wherein the memory image is divided into a plurality of pages, and the memory further comprises:
calculating a first hash value from a first table, the first table indicating a version number for each page of the memory image;
storing the first hash value in the secure memory;
updating the content of at least one page of the memory image;
increasing the version number of said page in the first table, thereby providing a second table corresponding to an updated version of the first table;
calculating a second hash value from the second table using the incremental hashing operation; and
updating the first hash value to the second hash value.
Claim 16.	(Currently Amended) The method according to claim 14, 
wherein 
Claim 17.	(Cancel)
                                              Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, examiner’s amendments made and prosecution history of the application. See MPEP 1302.14(1).  
Crosby et al, US 2015/0355900 A1; Nijhawan et al, US 2019/0340365 A1; and Newell, US 2016/0140357 A1 were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another fails to teach all the limitations of any of the independent claims in this application. 
                                                               Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494